Our review of the record reveals that appellant failed to file a
                 case conference report within 240 days of respondent's appearance by
                 motion.' See Dornbach v. Tenth Judicial Dist. Court, 130 Nev. ,
                     P.3d (Adv. Op. No. 33, May 15, 2014) (noting that an
                 appearance may be by motion). The district court entered a finding to this
                 effect and noted that roughly 500 days had elapsed between respondent's
                 first appearance and the date of the district court's dismissal order. Thus,
                 we conclude that the district court did not abuse its discretion in entering
                 its order dismissing appellant's case. Moon, 126 Nev. at n.5, 245 P.3d
                 at 1140 n.5 (affirming the district court's dismissal of appellants' case
                 where appellants failed to file their case conference report within the 240-
                 day period).
                                Appellant argues that the district court should have entered a
                 default judgment against respondent. A default judgment, however, is not
                 appropriate when the court clerk has not entered a default against a
                 party, and respondent was not in default by virtue of appellant having
                 filed documents asserting that respondent was in default.             Jacobs v.

                 Sheriff, 108 Nev. 726, 728-29, 837 P.2d 436, 437-38 (1992) (holding that a
                 default judgment cannot be entered until after a valid default has been


                        'The district court erroneously applied the version of NRCP
                 16.1(e)(2) that applies to family division and domestic relations
                 proceedings and calculates its deadlines based on service of the summons
                 and complaint; nevertheless, dismissal is appropriate based on the date of
                 respondent's appearance by motion. Moon, 126 Nev. at n.5, 245 P.3d
                 at 1140 n.5. Further, even if appellant's motion to set forth an order for
                 pretrial discovery were construed as a request for assistance from the
                 district court in scheduling the NRCP 16.1 case conference, we note that
                 this motion was not filed until after NRCP 16.1's time frames had already
                 elapsed.

SUPREME COURT
        OF
     NEVADA
                                                          2
(D) 1947A    e
                                                          3    . .
                   entered); see Opaco Lumber & Realty Co. v. Phipps, 75 Nev. 312, 314, 340
                   P.2d 95,96 (1959) (noting that the court clerk does not automatically enter
                   a default on receiving a plaintiffs request for entry of default). Thus, we
                   conclude that appellant's argument does not warrant a contrary
                   disposition. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.


                                                                                                 j.

                                                                 Parraguirre


                                                                                                , J.
                                                                 Saitta



                   PICKERING, J., dissenting:
                               Time and time again, this court has recited that, at the
                   pleading stage, a reviewing court must "accept[ I all of the plaintiffs
                   factual allegations as true and draw [ ] every reasonable inference in the
                   plaintiffs favor." E.g., Jacobs v. Adelson, 130 Nev. „ 325 P.3d 1282,
                   1285 (2014). Accepting its factual assertions as true, appellant's
                   complaint states significant claims for violation of his civil rights.
                   Appellant was acting as his own lawyer, at times from the Indian Springs
                   Correctional Facility Rather than convene the early case conference and
                   file the case conference report, appellant moved directly to written
                   discovery and an attempt to obtain and enforce a default judgment, and
                   so, despite all his case activity, appellant's suit was dismissed for not filing
                   the case conference report required by NRCP 16.1. While our rules do not
                   exempt a person proceeding in propria persona from the obligations

SUPREME COURT
         OF
       NEVADA
                                                          3
(0) 1947A     (a
  A-
                  imposed by NRCP 16.1, see NRCP 16.1(g), he nonetheless did not neglect
                  this proceeding and tried diligently to advance it. In the circumstances of
                  this case, the district court should have warned appellant clearly that he
                  needed to conduct an early case conference in accordance with NRCP 16.1
                  to conduct discovery and litigate his suit on its merits.    See Balistreri v.
                  Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990) (recognizing that
                  the court "has a duty to ensure that pro se litigants do not lose their right
                  to a hearing on the merits of their claim due to ignorance of technical
                  procedural requirements"); Eldridge v. Block, 832 F.2d 1132, 1135-36 (9th
                  Cir. 1987) (noting that courts provide a pro se litigant with notice of
                  pleading deficiencies in order to ensure that the litigant's claims are
                  adjudicated on their merits). As I believe the dismissal without such
                  instruction to have been an abuse of discretion, I respectfully dissent.




                  cc:   Hon. Rob Bare, District Judge
                        Darryl E. Gholson
                        Robert F. Beyer
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    (0